DETAILED ACTION
1.	This Office Action is in response to Applicant’s RCE with Amendments and Remarks filed on 11/01/2022. Claims 1, 4, 6-10, 12-14, 21-23, 27-29, and 32-33 are pending. Claims 1, 21-23, 27, 29 are currently amended. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 4, 6-10, 12-14, 21-23, 27-29, and 32-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
5.	The rejection of claims 1, 4, 6-10, 12-14, 21-23, 27-29, and 32-33 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-11, 15, 23, 25, 35-40 of copending Application No. 16/982,203 [claims filed on 08/11/2022] is withdrawn in view of Applicant’s current amendments to both applications. Note that, among other differences, App. ‘203 requires a “synthetic ester oil” and the instant case now requires a “vegetable oil or an animal oil”, which are natural oils.

Claim Objections
6.	Claims 1, 4 and 29 are objected to because of the following informalities: 
Claim 1, line 7, the third word “phosphate” should read “phosphite”. 
In claim 4, lines 2 & 3, what are the units for “amount of from 0.05 [0.1]”? 
Claim 29, line 9, the third word “phosphate” should read “phosphite”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	Claims 1, 4, 6, 8, 10, 12, 28, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 4,543,207 A).
As to independent claim 1, Sato teaches a dielectric fluid (see col. 8, line 66 to col. 9, line 36: electrical insulating oil = dielectric) comprising a vegetable oil or animal oil (see col. 2, lines 35-52: the electrical insulating oils in item (a) are exemplified by animal or vegetable oils); a phosphite component comprising one or more phosphite compounds (see col. 8, lines 38-55: to further improve the oxidation stability, several known antioxidants can be added, for example phosphorous compounds such as triisodecylphosphite, diphenylisodecylphosphite, triphenyl phosphite, diphenylisodecyl phosphite, and trinonylphenylphosphite); and a non-phosphite antioxidant component selected from one or more non-phosphite antioxidant compounds (see col. 8, lines 38-52: as such antioxidants, there are phenol compounds or sulfur compounds; col. 8, lines 56-60: these antioxidants can be added to the electrical insulating oil singly or in combination of two kinds or more).
Sato fails to explicitly disclose [1] that the non-phosphite antioxidant is present in an amount such that the ratio of phosphite component to non-phosphite antioxidant component is 1 part phosphite component to 1.2 parts or less non-phosphite antioxidant component; and [2] that the dielectric fluid has a breakdown voltage of at least 45 kV. 
As to difference [1], it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the amounts of phosphite component and non-phosphite antioxidant component in the dielectric fluid based on routine experimentation and the disclosure of Sato. Burden is shifted to the Applicant to provide evidence that the claimed ratio produces a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to difference [2], because Sato teaches a dielectric fluid having the combination of components required by claim 1, it follows that the dielectric [insulating] fluid taught by Sato would satisfy the “breakdown voltage of at least 45 kV as determined by IEC 60156” required by claim 1 of the instant application. If different results are achieved, it must be due to limitations that are not currently claimed. Further, selecting the amounts of each component to achieve the desired high breakdown voltage property is achieved by one of ordinary skill in the art without undue experimentation based on the prior art and general technical knowledge.
As to claim 4, Sato teaches the dielectric fluid of claim 1, wherein the phosphite component is present in a claim 4 recited amount (see col. 8, lines 56-60: the addition quantity of the antioxidant is 0.01 to 2.0% by weight of the electrical insulating oil).
As to claims 6, 8, and 10, Sato teaches the dielectric fluid of claim 1, wherein the phosphite component is selected from phosphate esters, triarylphosphites, trialkylphosphites, cyclic phosphites (see col. 8, lines 52-55; reads on “triaryl-phosphites” in claim 6, “triaryl phosphite” in claim 8, “triphenyl phosphite” in claim 10).
As to claims 12-14, Sato teaches the dielectric fluid of claim 1, wherein the non-phosphite antioxidant component is selected from the group consisting of phenolic antioxidants (see col. 8, lines 38-50).
As to claim 28, Sato teaches the dielectric fluid of claim 1, but is silent on the claimed property: peroxide value of the dielectric fluid. However, the dielectric fluid disclosed in Sato would exhibit the claimed peroxide value of less than 5 in view of the substantially identical composition. It has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant claims are necessarily present. See MPEP 2112.01 II: "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established."
As to claims 32-33, Sato teaches an electrical distribution or power device comprising a dielectric fluid of claim 1, wherein the device is a capacitor or a transformer (see col. 8, line 66 to col. 9, line 2 & claim 9).

8.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 4,543,207 A), in view of Guttag et al. (US 3,305,526 A).
As to claims 7 and 9, Sato teaches the dielectric fluid of claim 1 as described above in segment 7 of this Office Action, but fail to explicitly disclose phosphite compounds having one to three aryloxy groups [claim 7] or cyclic aryl phosphites, cyclic alkyl-aryl phosphites, etc. [claim 9] as a phosphite component.
However, Guttag, in analogous art lubricating oil additives, teaches phosphites having one to three aryloxy groups and/or cyclic alkyl [or aryl] phosphites as lubricating oil additives (see col. 1, line 25 to col. 3, line 4; col. 3, line 30-46; see also col. 5, lines 19-47: illustrative phosphite compounds).
Therefore, in view of the teaching of Guttag, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the dielectric fluid taught by Sato by incorporating the phosphite compounds taught by Guttag to arrive at the claimed invention because Sato suggests phosphorous compounds such as triphenyl phosphite as antioxidants for electrical insulating oils (see Sato col. 8, lines 38-55; underlined indicates these are non-limiting examples). Guttag discloses that phosphite compounds having aryloxy, cyclic, aryl, or alkyl-alkyl groups are known additives for lubricating oils and useful as antioxidants (see Guttag col. 3, lines 12-13). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed phosphite compounds for the claimed dielectric fluid with a reasonable expectation of success for being an environmentally safe, electrically insulating fluid with favorable properties and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.


9.	Claims 13-14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 4,543,207 A), in view of Cannon et al. (US 2002/0049145 A1).
As to claims 13-14, Sato teaches the dielectric fluid of claim 1 as described above in segment 7 of this Office Action, but fails to explicitly disclose that the non-phosphite antioxidant components are selected from the group recited in claims 13-14.
However, Cannon, in analogous art of vegetable oil-based electrically insulating fluid, teaches examples of antioxidants including butylated hydroanisole, tocopherols, 2,6-di-tert-butyl-methylphenol, etc. (see para. 0097-0114).
Therefore, in view of the teaching of Cannon, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the dielectric fluid taught by Sato by incorporating the antioxidant components taught by Cannon to arrive at the claimed invention because Sato suggests phenol compounds as antioxidants for electrical insulating oils (see Sato col. 8, lines 38-58; note that these are non-limiting examples). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed non-phosphite antioxidant component for the claimed dielectric fluid with a reasonable expectation of success for use with electrical equipment and transmission components (see Cannon para. 0003) and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.


10.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 4,543,207 A), in view of McShane et al. (US 2002/0109128 A1).
As to claims 21-23, Sato teaches the dielectric fluid of claim 1 as described above in segment 7 of this Office Action comprising a vegetable oil, but fails to explicitly disclose that the vegetable oil is selected from the group consisting of canola oil, rape seed oil, sunflower oil, soybean oil and mixtures thereof.
However, McShane, in analogous art of dielectric fluids comprising vegetable oil, teaches that specific, representative vegetable oils include canola, rapeseed, sunflower and soya oils (see para. 0020-0021 & 0041).
Therefore, in view of the teaching of McShane, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the dielectric fluid taught by Sato by incorporating the vegetable oils taught by McShane to arrive at the claimed invention because Sato suggests electrical insulating oils selected from vegetable oils (see Sato claim 1). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed vegetable oil for the dielectric fluid with a reasonable expectation of success for use in electrical distribution and power equipment, e.g. transformers (see McShane para. 0002-0003 & 0013) and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 27, Sato teaches the dielectric fluid of claim 1 comprising a vegetable oil as described above, but is silent on the claimed property: IV of from 50 to 200 (see filed specification at ¶ 0030 for a definition of “Iodine Value” (IV)). The vegetable oils disclosed in Sato, in view of McShane, would exhibit the claimed IV of from 50 to 200 in view of the substantially identical composition (in this case, the same vegetable oils as recited in instant claims 21-23). See MPEP 2112.01 II: "Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established."
As to independent claim 29, Sato teaches a dielectric fluid (see col. 8, line 66 to col. 9, line 36: electrical insulating oil = dielectric) comprising a vegetable oil (see col. 2, lines 35-52: the electrical insulating oils in item (a) are exemplified by vegetable oils); a phosphite component comprising one or more phosphite compounds (see col. 8, lines 38-55: to further improve the oxidation stability, several known antioxidants can be added, for example phosphorous compounds such as triphenyl phosphite); and a non-phosphite antioxidant component selected from one or more non-phosphite antioxidant compounds (see col. 8, lines 38-52: as such antioxidants, there are phenol compounds or sulfur compounds; col. 8, lines 56-60: these antioxidants can be added to the electrical insulating oil singly or in combination of two kinds or more).
Sato fails to explicitly disclose [1] that the vegetable oil is rape seed oil, canola oil, sunflower oil, and/or soybean oil; [2] that the non-phosphite antioxidant is present in an amount such that the ratio of phosphite component to non-phosphite antioxidant component is 1 part phosphite component to 1.2 parts or less non-phosphite antioxidant component; and [3] that the dielectric fluid has a breakdown voltage of at least 45 kV. 
As to difference [1], McShane, in analogous art of dielectric fluids comprising vegetable oil, teaches that specific, representative vegetable oils include canola, rapeseed, sunflower and soya oils (see para. 0020-0021 & 0041).
Therefore, in view of the teaching of McShane, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the dielectric fluid taught by Sato by incorporating the vegetable oils taught by McShane to arrive at the claimed invention because Sato suggests electrical insulating oils selected from vegetable oils (see Sato claim 1). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed vegetable oil for the dielectric fluid with a reasonable expectation of success for use in electrical distribution and power equipment, e.g. transformers (see McShane para. 0002-0003 & 0013) and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
As to difference [2], it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the amounts of phosphite component and non-phosphite antioxidant component in the dielectric fluid based on routine experimentation and the disclosures of Sato and McShane. Burden is shifted to the Applicant to provide evidence that the claimed ratio between the components produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to difference [3], because Sato and McShane teach a dielectric fluid having the combination of components required by claim 29, it follows that the dielectric [insulating] fluid taught by the prior art would satisfy the “breakdown voltage of at least 45 kV as determined by IEC 60156” required by claim 29 of the instant application. If different results are achieved, it must be due to limitations that are not currently claimed. Further, selecting the amounts of each component to achieve the desired high breakdown voltage property is achieved by one of ordinary skill in the art without undue experimentation based on the prior art and general technical knowledge.


Conclusion
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        November 16, 2022